[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                        FILED
                            ________________________
                                                                  U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                    No. 05-11869                        February 2, 2006
                              ________________________               THOMAS K. KAHN
                                                                           CLERK
                        D. C. Docket No. 03-01529-CV-BBM-1

EILEEN HAMALL-DESAI,

                                                                        Plaintiff-Appellee-
                                                                          Cross-Appellant,

                                           versus

FORTIS BENEFITS INSURANCE COMPANY,

                                                                     Defendant-Appellant-
                                                                          Cross-Appellee.

                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                    (February 2, 2006)

Before BLACK, HULL and FARRIS*, Circuit Judges.

PER CURIAM:


       *
         Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      AFFIRMED. See 11th Cir. R. 36-1.1




1
    11th Cir. R. 36-1 provides:
      W hen the court determines that any of the following circum stances exist:
                (a) judgm ent of the district court is based on findings of fact that are not clearly erroneous;
                (b) the evidence in support of a jury verdict is sufficient;
                (c) the order of an adm inistrative agency is supported by substantial evidence on the record as a
                     whole;
                (d) summ ary judgment, directed verdict, or judgm ent on the pleadings is supported by the record;
                (e) judgm ent has been entered w ithout a reversible error of law; and an opinion would have no
                     precedential value, the judgm ent or order may be affirm ed or enforced without opinion.



                                                       2